


110 HRES 740 EH: Condemning in the strongest terms the

U.S. House of Representatives
2007-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 740
		In the House of Representatives, U.
		  S.,
		
			October 29, 2007
		
		RESOLUTION
		Condemning in the strongest terms the
		  attacks on African Union peacekeepers that occurred in Haskanita, Darfur,
		  Sudan, on September 29, 2007.
	
	
		Whereas, on September 29, 2007, an estimated 1,000
			 heavily-armed rebels in Darfur overran a small base in Haskanita, Darfur,
			 Sudan, occupied by the African Union Mission in Sudan (AMIS), brutally killing
			 10 peacekeepers—seven Nigerian soldiers and three other unarmed military
			 observers and civilian police officers from Mali, Senegal, and Botswana—and
			 wounding seven other peacekeepers, with 50 peacekeepers still missing;
		Whereas, in an assault described by the African Union
			 commander as deliberate and sustained, the rebel group broke
			 into the AMIS base in 30 vehicles with heavy artillery and mortars and battled
			 for hours until AMIS forces ran out of ammunition;
		Whereas the attacks were the worst attacks on AMIS
			 peacekeepers since the deployment of the peacekeepers to Sudan in July
			 2004;
		Whereas the United Nations Security Council condemned the
			 murderous attack on AMIS peacekeepers and demanded that
			 no effort be spared to identify and bring to justice the
			 perpetrators of the attacks;
		Whereas, in the aftermath of the attacks, the Government
			 of Sudan secured the area reportedly to facilitate the evacuation of AMIS
			 peacekeepers, but later was accused of burning Haskanita to the ground, driving
			 more than 15,000 civilians into the wilderness or neighboring towns;
		Whereas the attacks have been openly condemned by the
			 United States Government, the African Union, the international community, and
			 civilized people everywhere; and
		Whereas the Government of Sudan has not publicly spoken
			 out against or condemned the attacks: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)condemns in the
			 strongest terms the attacks on African Union peacekeepers that occurred in
			 Haskanita, Darfur, Sudan, on September 29, 2007;
			(2)expresses its condolences to the people and
			 Governments of Nigeria, Mali, Senegal, and Botswana, the families and friends
			 of those individuals who were killed or missing in the attacks, and expresses
			 its sympathies to those individuals who have been injured;
			(3)expresses the
			 solidarity of the people and Government of the United States with the African
			 Union and the African Union peacekeepers as they recover from these cowardly
			 and inhuman attacks;
			(4)expresses its
			 readiness to support efforts to bring to justice those individuals responsible
			 for the attacks and efforts to detect, pursue, disrupt, and dismantle the
			 networks that plan and carry out such attacks;
			(5)expresses its
			 support for the people of Darfur, Sudan, in their continued struggle against
			 extremism and violence and support for their efforts to secure a permanent
			 peace, justice, and return to their restored villages and homes; and
			(6)encourage all
			 parties involved in the conflict to commit to negotiate a final and binding
			 peace agreement at the peace talks scheduled for October 27, 2007, in Tripoli,
			 Libya.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
